Manning J.:
It would be useless to attempt to reconcile the numerous conflicting cases cited and commented on by counsel *356on the argument. In such circumstances, the court must be governed in the conclusion it may |come to more by legal principles than by reported cases, which frequently are but evidence of the application of such principles to a particular state of facts. It sometimes happens that evidence which is admissible for one purpose is wholly inadmissible for another and different purpose. In such cases to reject the evidence entirely, might work as great injury to the party offering it, as its admission could possibly do to the opposite party. To obviate this difficulty as far as practicable, the evidence is admitted with instructions to the jury to use it for a particular purpose, and that only, and not for all the purposes of the suit. Once before the jury, it may, notwithstanding the instructions oi the court, have more or less weight with them on other parts of the case. Of the two evils, the rejection of the evidence entirely, or its admission for a particular purpose, with instructions to the jury to disregard it for any and all other purposes, the latter is supposed to be least objectionable, and therefore has been adopted by courts as the rule in all such cases. Now we can not but think the great contrariety of decisions on the question before us has arisen, in part, from overlooking this rule; and in part from inadvertence to the two distinct elements that enter into and form the basis for damages in this class of cases. The fair reputation of the person slandered, and the quo animo of the slanderer, are, we believe, admitted by all of the cases to be taken into consideration by the jury is assessing the damages. But in some of the reported cases where the defendant, to-disprove a malicious intent, has offered to show what he said was public rumor, and was spoken of by him as such, or had been told to him by another whose name he mentioned at the time, the evidence has been rejected on one or both of the following grounds, viz: 1st. That it did not prove the truth of the words uttered; or, 2d. That to ad*357mit it would be allowing the slander to be given in evidence to asperse the plaintiff’s reputation, and to the extent of the injury it had done his reputation, to lessen his claim for damages. Both reasons are fallacious, as tlm evidence is not offered for either of those purposes, but tojshow the quo animo of the defendant — 'Whether in uttering the words spoken by him he was prompted by feelings of hostility to the plaintiff, or by a gossiping tongue, or by nothing more than the common inclination prevalent among friends and associates when together to speak of the news of the day. Not to admit the evidence would be placing one who should read a slanderous article from a newspaper, in the presence and hearing of others, on a level with the author of .the slander. The law is too discriminating in meting out justice'to lay itself open to the charge of so gross a blunder. It is said the slanderer may secretly rejoice within himself at the slanderous rumor, or at the defamatory tale that has been told him, and use it as a cloak to conceal the stiletto with which he stabs the reputation of another ; or that he may have been the author of the rumor he asks the law to interpose as a shield between him and his adversary, when called on to account for his conduct. This is one extreme; the other may be found in the case already mentioned of reading from a newspaper. Shall both be mulcted in the same amount of damages ? Is the quo animo the same? Does the law make no distinction between them? And between these extremes every variety of cases may be found, filling up the intervening space. To enable the jury to do justice in each, the facts attending and surrounding each must be permitted to go before them, with instructions from the court to take them into consideration in assessing plaintiff’s damages, but for no other purpose. The judgment must be reversed.
Christianoy and Campbell JJ. concurred. Martin Ch. J. was absent.